410 U. S. 315. Treating the petition for rehearing in No. 71-373 as a motion to modify the Court’s opinion, the following order is hereby entered:
“The motion of appellant, city of Virginia Beach, to modify this Court’s opinion is hereby granted. The first paragraph in Part II of the opinion is amended by adding ‘a portion of’ after the phrase ‘Under the plan,’ in the second sentence thereof, and by striking the phrase ‘encompassing the cities of Norfolk and Virginia Beach’ in the last sentence of the paragraph, substituting therefor the following phrase: ‘encompassing the city of Norfolk and a portion of Virginia Beach.’ 
Mr. Justice Powell took no part in the consideration or decision of this order.